Exhibit 10.2.11

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

2005 EXECUTIVE INCENTIVE PLAN

Effective as of January 1, 2005

As Amended and Restated effective as of January 1, 2008



--------------------------------------------------------------------------------

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

2005 EXECUTIVE INCENTIVE PLAN

PURPOSE

The purpose of the Plan is to provide executives designated by the Company’s
Board of Trustees as eligible to participate in the Plan with incentives to
achieve goals which are important to shareholders and customers of the Company,
to supplement the Company’s salary and benefit programs so as to provide overall
compensation for such executives which is more competitive with corporations
with which the Company must compete for the best executive talent, and to assist
the Company in attracting and retaining executives who are important to the
continued success of the Company.

Effective January 1, 2006 the Plan was amended to add specific performance
measures for the determination of the Adjusted Target Incentive Fund and the
determination of the amount of any Incentive Award.

Effective January 1, 2007 the Plan is amended by adding new performance measures
for the determination of the amount of the Incentive Award to be awarded to
certain executives and to include the President and Chief Executive Officer of
Orange and Rockland Utilities, Inc. and the Group President of the Competitive
Energy Businesses as Participants in the Plan.

Effective January 1, 2008, the Plan is amended to permit Participants to defer
up to one hundred percent (100%) of his or her Incentive Award into the Deferred
Income Plan (as defined herein), subject to the terms and conditions of the
Deferred Income Plan. Additionally, the Plan is further amended to add certain
provisions in order to comply with the requirements of Section 409A of the
Internal Revenue Code and the regulations and guidance promulgated thereunder.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I. DEFINITIONS

   1

1.01

   Adjusted Target Incentive Fund    1

1.02

   Annual Incentive Awards    1

1.03

   AIP    1

1.04

   ATIP    1

1.05

   Award Date    1

1.06

   Board of Trustees    1

1.07

   Board of Directors    1

1.08

   CEBs    1

1.09

   CECONY Net Income    1

1.10

   CEI    1

1.11

   CEI Net Income    1

1.12

   Committee    2

1.13

   Company    2

1.14

   Deferred Income Plan or DIP    2

1.15

   Effective Date    2

1.16

   Executive Officer    2

1.17

   Financial Performance    2

1.18

   Incentive Award    2

1.19

   Incentive Percentage    2

1.20

   Officer    2

1.21

   Operating Budget    2

1.22

   Operating Performance    2

1.23

   O & R    3

1.24

   O & R Net Income    3

1.25

   Participant    3

1.26

   Performance Indicators    3

1.27

   Plan    3

1.28

   Plan Administrator    3

1.29

   Potential Award    3

1.30

   Regulated Net Income    3

1.31

   Senior Officer    3

1.32

   Target Incentive Fund    3



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont’d)

 

     Page

ARTICLE II. ELIGIBILITY

   3

2.01

      3

2.02

      3

2.03

      4

ARTICLE III. ADMINISTRATION

   4

ARTICLE IV. DETERMINATION OF AWARDS

   4

4.01

   Incentive Percentages    4

4.02

   Target Incentive Fund    4

4.03

   Adjusted Target Incentive Fund    5

4.04

   Incentive Awards    5

4.05

   Awards to Executive Officers    6 ARTICLE V. PAYMENT OF AWARDS    9

5.01

   Time of Payment    9

5.02

   Manner of Payment    9

5.03

   Posthumous Payments    9 ARTICLE VI. MISCELLANEOUS    9

6.01

   Amendment and Termination    9

6.02

   Effect of Plan    10

6.03

   Withholding    10

6.04

   Funding    10

6.05

   Facility of Payment    10

6.06

   Nonalienation    10

 

ii



--------------------------------------------------------------------------------

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

2005 EXECUTIVE INCENTIVE PLAN

ARTICLE I. DEFINITIONS

The following terms when capitalized herein shall have the meanings set forth
below.

 

1.01 Adjusted Target Incentive Fund

shall have the meaning set forth in Section 4.03(c).

 

1.02 Annual Incentive Awards

shall mean annual awards made under the terms of this Plan, the AIP, the ATIP,
the CEI Annual Incentive Plan, the Annual Executive Incentive Plan for
Presidents of the Consolidated Edison, Inc. Competitive Energy Businesses, and
the Management Variable Pay Plan for CECONY management employees.

 

1.03 AIP

shall mean the Con Edison Competitive Energy Businesses Annual Incentive Plan,
as may be amended from time to time.

 

1.04 ATIP

shall mean the O&R Annual Team Incentive Plan, as may be amended from time to
time.

 

1.05 Award Date

shall mean, with respect to any Incentive Award, January 1 of the year following
the year to which such Incentive Award relates.

 

1.06 Board of Trustees

shall mean the Board of Trustees of the Company or the Management Development
and Compensation Committee of the Board of Trustees, if the Board has given the
Committee authority to act on its behalf.

 

1.07 Board of Directors

shall mean the Board of Directors of Consolidated Edison, Inc or the Management
Development and Compensation Committee of the Board of Directors, if the Board
of Directors has given the Committee authority to act on its behalf.

 

1.08 CEBs

shall mean the Competitive Energy Businesses.

 

1.09 CECONY Net Income

shall mean net income from ongoing operations for CECONY, which includes income
from CECONY operations after subtracting all expenses incurred by CECONY,
including federal and state income taxes. Net income shall not include
extraordinary non-recurring items identified by the Company after the target is
established. Net income shall be net of the reserve that is established for the
Target Incentive Fund and awards made under the Management Variable pay plan
during the year-end closing and shall not be weather normalized.

 

1.10 CEI

shall mean Consolidated Edison, Inc., or any successor by merger, purchase or
otherwise.

 

1.11 CEI Net Income

shall mean net income from ongoing operations for CEI which includes income from
CEI operations after subtracting all expenses incurred by CEI, including federal
and state income taxes. CEI Net Income shall not

 

1



--------------------------------------------------------------------------------

include extraordinary non-recurring items identified by the Company after the
target is established or the impacts of mark-to-market activity. CEI Net income
shall be net of the reserve that is established for the Annual Incentive Awards
during the year-end closing.

 

1.12 Committee

shall mean The Management Development and Compensation Committee of the Board of
Directors or the Management Development and Compensation Committee of the Board
of Trustees, as applicable.

 

1.13 Company or CECONY

shall mean Consolidated Edison Company of New York, Inc. or any successor by
merger, purchase or otherwise.

 

1.14 Deferred Income Plan or DIP

shall mean the Consolidated Edison Company of New York, Inc. Deferred Income
Plan, as amended from time to time.

 

1.15 Effective Date

shall mean January 1, 2005.

 

1.16 Executive Officer

shall mean an executive of the Company who holds the position of Chairman and
Chief Executive Officer, Senior Vice President and Chief Financial Officer,
General Counsel, President and Chief Operating Officer, Senior Vice President –
Business Shared Services, Senior Vice President – Enterprise Shared Services,
Senior Vice President – Public Affairs, or Vice President and General Auditor;
an executive of Orange and Rockland Utilities Inc. who holds the title of
President and Chief Executive Officer; or an executive of CEI who holds the
title of The Group President, Competitive Energy Businesses.

 

1.17 Financial Performance

shall mean the financial performance component used to determine an Executive
Officer’s Target Award and shall be either the same as the component used for
determining awards under Section 4.04 of this Plan, the ATIP, the AIP, or a
combination thereof as applicable to the Executive Officer and as set forth in
Section 4.05.

 

1.18 Incentive Award

shall have the meaning set forth in Section 4.04 or Section 4.05, as applicable.

 

1.19 Incentive Percentage

shall have the meaning set forth in Section 4.01.

 

1.20 Officer

shall mean an executive of CECONY who is not a Senior Officer or an Executive
Officer.

 

1.21 Operating Budget

shall mean the portion of the CECONY O & M Budget approved by the Board of
Trustees which is comprised of departmental expenses, including Interference and
Uncollectible expenses. Operating Budget shall not include corporate expenses
such as employee benefits, damages and lawsuits, rental fees (transformer vault
rental) and external audit fees.

 

1.22 Operating Performance

shall mean the operating performance component used to determine an Executive
Officer’s Target Award and shall be either the same as the component used for
determining awards under Section 4.04 of this Plan, the ATIP, the AIP, or a
combination thereof as applicable to the Executive Officer and as set forth in
Section 4.05.

 

2



--------------------------------------------------------------------------------

1.23 O & R

shall mean Orange and Rockland Utilities, Inc.

 

1.24 O & R Net Income

shall mean net income from ongoing operations for O & R, which includes income
from O & R operations after subtracting all expenses incurred by O & R,
including federal and state income taxes. Net income shall not include
extraordinary non-recurring items identified by O & R after the target is
established. Net income shall be net of the reserve that is established for the
Target Incentive Fund and the ATIP awards during the year-end closing and shall
not be weather normalized.

 

1.25 Participant

shall mean any individual who is eligible to participate in the Plan in
accordance with Article II.

 

1.26 Performance Indicators

shall mean health and safety, operational considerations, customer satisfaction,
reliability, environmental considerations, employee development considerations
or any other or additional performance indicators that the Board of Trustees
may, from time to time, deem appropriate.

 

1.27 Plan

shall mean the Consolidated Edison Company of New York, Inc. 2005 Executive
Incentive Plan, as amended.

 

1.28 Plan Administrator

shall mean the individual appointed by the Company’s Chief Executive Officer to
administer the Plan as provided in Article III.

 

1.29 Potential Award

shall have the meaning set forth in Section 4.02(c).

 

1.30 Regulated Net Income

shall mean the total of CECONY Net Income and O & R Net Income.

 

1.31 Senior Officer

shall mean a Senior Vice President of CECONY who is not an Executive Officer.

 

1.32 Target Incentive Fund

shall have the meaning set forth in Section 4.02(a).

ARTICLE II. ELIGIBILITY

 

2.01 The Board of Trustees, in its discretion, from time to time, may designate
and change the designation of the executives or executive position levels within
the Company eligible to participate in the Plan. The Board of Directors, in its
discretion, from time to time, may designate the Executive Officers eligible to
participate in the Plan.

 

2.02 To be eligible to receive an award under the Plan for a particular year, an
executive (other than an Executive Officer) must (a) have been employed by the
Company during any portion of such year and (b) not later than September 30 of
such year achieve an eligible position level or be designated by the Board of
Trustees as eligible to participate in the Plan. To be eligible to receive an
award under the Plan for a particular year, an Executive Officer, must (a) have
been employed by the Company, CEI or O & R during any portion of such year and
(b) not later than September 30 of such year achieve an Executive Officer
position or be designated by the Board of Directors as eligible to participate
in the Plan.

 

3



--------------------------------------------------------------------------------

2.03 If a Participant retires or resigns after June 30 at age 55 with at least
five years of service, he or she may, in the sole discretion of the Plan
Administrator, receive a prorated Incentive Award based on the number of
calendar months worked during the year to which such Incentive Award relates.

ARTICLE III. ADMINISTRATION

Except as otherwise provided in the Plan, all determinations in connection with
the Plan shall be made by the Plan Administrator, who shall be appointed by the
Company’s Chief Executive Officer and whose decisions shall be final and
conclusive upon all Participants and any persons asserting any claim derived
from a Participant. The Plan Administrator shall make such determinations after
receiving the recommendations of the Company’s Chief Executive Officer (except
as to matters relating to the participation of the Company’s Chief Executive
Officer in the Plan and decisions with respect to him or her shall be made by
the Board of Trustees). The Plan Administrator shall abstain from any
determination under the Plan in which he or she has a personal interest, in
which case such determination shall be made by the Company’s Chief Executive
Officer. The Plan Administrator shall be responsible for the administration of
the Plan under the direction of the Company’s Chief Executive Officer.

ARTICLE IV. DETERMINATION OF AWARDS

 

4.01 Incentive Percentages

Except as provided in Section 4.05, the Board of Trustees shall determine a
percentage of annual salary deemed to constitute an appropriate incentive for
each executive or executive position level eligible to participate in the Plan.
Each such percentage is herein called an “Incentive Percentage”. The Board of
Trustees may, from time to time, increase or decrease any Incentive Percentage,
as the Board of Trustees may deem appropriate.

 

4.02 Target Incentive Fund

Except as provided in Section 4.05:

(a) At the end of each year, the annual rate of salary of each executive
eligible to participate in the Plan for such year, as such salary is in effect
at the end of such year, shall be multiplied by the Incentive Percentage
applicable to such person at such time. The sum of such products for all
executives eligible to participate in the Plan for such year is herein called
the “Target Incentive Fund” for such year.

(b) For purposes of calculating the Target Incentive Fund for any year:

(1) In the case of an executive whose employment with the Company has terminated
during the year, the annual salary rate of such executive in effect at the time
of such termination shall be deemed to be the annual salary rate of such
executive at the end of such year.

(2) Deferred compensation, at the annual rate in effect at the end of the year
pursuant to an agreement between the Company and an executive, shall be
considered part of such executive’s annual rate of salary at the end of such
year.

(3) An executive’s annual rate of salary shall be determined without any
deduction for pre-tax contributions or after-tax contributions made pursuant

 

4



--------------------------------------------------------------------------------

to the Consolidated Edison Thrift Savings Plan, the Con Edison Flexible
Reimbursement Account Plan, the Con Edison OPTIONS Program for Management
Employees, or the Deferred Income Plan.

(c) The amount included in the Target Incentive Fund for any year with respect
to each executive is called such executive’s “Potential Award”.

 

4.03 Adjusted Target Incentive Fund

Except as provided in Section 4.05:

(a) In January of each year the Board of Trustees shall determine whether award
of the Target Incentive Fund for the preceding year is appropriate or whether
and to what extent such Target Incentive Fund shall be reduced, eliminated
entirely, or increased. The Board of Trustees may increase the Target Incentive
Fund by an amount not to exceed 50 percent of the Target Incentive Fund. In
making such determination, the Board of Trustees shall consider the Company’s
performance during the preceding year with respect to pre-determined goals in
the following three areas: 1) CECONY Net Income, 2) the CECONY Operating Budget,
and 3) specific Performance Indicators. The weighting assigned to each of these
three areas will be as follows: Fifty percent (50%) of the Target Incentive Fund
shall be based on the Company’s performance with respect to the CECONY Net
Income goal; Twenty percent (20%) of the Target Incentive Fund shall be based on
the Company’s performance with respect to the CECONY Operating Budget goal, and
thirty percentage (30%) of the Target Incentive Fund shall be based on the
Company’s performance with respect to the Performance Indicators goal. The
actual percentage in each of these three areas that shall comprise the Target
Incentive Fund can range from zero to One Hundred Twenty percent (120%) of the
respective areas’ weight based on the actual outcomes with respect to the goal
for those areas as determined by the Board of Trustees. The Board of Trustees
may consider such additional Performance Indicators as the Board of Trustees
deems relevant.

(b) Notwithstanding any other provision, the Target Incentive Fund for any year
in which the Company omits a dividend on its common stock, or in which the
CECONY Net Income is less than ninety percent (90%) of its target, shall be
reduced to zero.

(c) The Target Incentive Fund for a year, as adjusted pursuant to this
Section 4.03, is herein called the “Adjusted Target Incentive Fund”.

 

5



--------------------------------------------------------------------------------

4.04 Incentive Awards

Except as provided in Section 4.05:

(a) After the Adjusted Target Incentive Fund for a year has been determined as
provided in Section 4.03, the Committee of the Board of Trustees, upon the
recommendations of the Company’s Chief Executive Officer, shall make, subject to
confirmation by the Board of Trustees, awards to individual Participants who are
eligible to participate in the Plan based on the achievement of Company
performance goals, organizational performance, and the Participant’s individual
performance for such year. Such awards are herein called “Incentive Awards”.

(1) Incentive Awards shall be determined based on the following criteria:

(i) For each Senior Officer, his or her Incentive Award shall be based on the
following four components weighted as indicated: fifteen percent (15%) shall be
based on the Company achieving its CECONY Net Income goal; twenty percent
(20%) shall be based on his or her organization achieving its budget goal;
twenty-five percent (25%) shall be based on his or her organization achieving
its Performance Indicators, and forty percent (40%) shall be based on his or her
individual performance.

(ii) For all other Participants, except Senior Officers, his or her Incentive
Award shall be based on the following four components weighted as indicated:
twelve and one-half percent (12.5%) shall be based on the Company achieving its
CECONY Net Income goal, seventeen and one-half percent (17.5%) shall be based on
his or her Group achieving its budget goal; thirty percent (30%) shall be based
on his or her Group achieving its Performance Indicators, and forty percent
(40%) shall be based on his or her individual performance.

(iii) The actual percentage of the Incentive Award based on the individual
performance component may range from zero to one hundred fifty percent
(150%) based on the Participant’s actual performance. The actual percentage of
the Incentive Award based on the remaining three components may range from zero
to one hundred twenty percent (120%) based on the actual outcomes with respect
to the goals for those components. As a result, a Participants actual Incentive
Award may range from zero to one hundred thirty two percent (132%) of the
Participant’s Potential Award.

(b) If, however, a Participant has entered into an employment agreement with the
Company providing for a different basis for the determination of his or her
Incentive Award under this Plan, the determination of the amount of his or her
Incentive Award will be governed by the terms and conditions set forth in his or
her employment agreement.

(c) The aggregate of all Incentive Awards for a year may not exceed the Adjusted
Target Incentive Fund for such year.

 

6



--------------------------------------------------------------------------------

4.05 Awards to Executive Officers

Notwithstanding the foregoing, the determination of the Incentive Award for an
Executive Officer shall be in accordance with this Section 4.05 instead of
Sections 4.01, 4.02, 4.03 and 4.04.

(a) The Incentive Award of an Executive Officer shall be determined based on the
following criteria:

(1) The Board of Directors shall determine the Incentive Percentage for each
Executive Officer eligible to participate in the Plan. The Board of Directors
may, from time to time, increase or decrease any Executive Officer’s Incentive
Percentage, as it may deem appropriate.

(2) Each Executive Officer’s Incentive Award will be based on three components:
net income, Financial Performance and Operating Performance.

(b) For the Chairman and Chief Executive Officer, Senior Vice President and
Chief Financial Officer, and General Counsel.

(1) The net income component will constitute fifty percent (50%) of the
Incentive Award and the measure will be CEI Net Income.

(2) The Financial Performance component will constitute twenty percent (20%) of
the Incentive Award and the component will be established in January of each
Plan year by the Board of Trustees for EIP awards, by the Board of Directors of
O&R for ATIP awards and the Board of Directors of the CEBs for AIP awards. The
weighting applied to this component will be based on the budgeted net income of
CECONY, O&R and the CEBs for such year.

(3) The Operating Performance component will constitute thirty percent (30%) of
the Incentive Award and the component will be established in January of each
year by the Board of Trustees for EIP awards, the Board of Directors of O&R for
ATIP awards and the Board of Directors of the CEBs for AIP awards. The weighting
applied to this component will be based on the budgeted net income of CECONY,
O&R and the CEBs for such year.

(b) For the President and Chief Executive Officer of O&R.

(1) The net income component will constitute fifty percent (50%) of the
Incentive Award and the measure will be Regulated Net Income.

(2) The Financial Performance component will constitute twenty percent (20%) of
the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Directors of O&R for the
ATIP awards.

(3) The Operating Performance component will constitute thirty percent (30%) of
the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Directors of O&R for the
ATIP awards.

 

7



--------------------------------------------------------------------------------

(c ) For the Group President, Competitive Energy Businesses.

(1) The net income component will constitute fifty percent (50%) of the
Incentive Award and the measure will be CEI Net Income.

(2) The Financial Performance component will constitute twenty percent (20%) of
the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Directors of the CEBs for
the AIP awards.

(3) The Operating Performance component will constitute thirty percent (30%) of
the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Directors of the CEBs for
the AIP awards.

(d) For The President and Chief Operating Officer of CECONY

(1) The net income component will constitute fifty percent (50%) of the
Incentive Award and the measure will be Regulated Net Income.

(2) The Financial Performance component will constitute twenty percent (20%) of
the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Trustees for the EIP awards.

(3) The Operating Performance component will constitute thirty percent (30%) of
the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Trustees for the EIP awards.

(e) For the Senior Vice President - Business Shared Services, Senior Vice
President - Enterprise Shared Services, Senior Vice President - Public Affairs,
and Vice President and General Auditor

 

  (i) The net income component will constitute fifty percent (50%) of the
Incentive Award and the measure will be Regulated Net Income.

 

  (ii) The Financial Performance component will constitute twenty percent
(20%) of the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Trustees for the EIP awards
and by the Board of Directors of O&R for the ATIP awards. The weighting applied
to these this component will be based on the budgeted net income at CECONY and
O&R for such year.

 

8



--------------------------------------------------------------------------------

  (iii) The Operating Performance component will constitute thirty percent
(30%) of the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Trustees for the EIP awards
and by the Board of Directors of for the ATIP awards. The weighting applied to
this component will be based on the budgeted net income at CECONY and O&R for
such year.

(f) The actual Incentive Award for an Executive Officer may range from zero to
one hundred twenty percent (120%) of the target award (i.e., a percentage of the
Executive Officer’s year-end salary equal to his or her Incentive Percentage)
based on the annual performance with respect to the applicable net income,
Financial Performance and Operating Performance components for the Executive
Officer described above.

(g) Each Executive Officer’s Incentive Award payout will be determined based
upon the satisfaction of the applicable performance goals. The Committee of the
Board of Directors, however, has the discretion to adjust an Executive Officer’s
Incentive Award based on a review of the performance of the Company, CEI, O&R,
or a combination thereof, including financial, operating and other factors, and
based upon the recommendation of the Company’s Chairman and Chief Executive
Officer (except with respect to his own award). The Committee of the Board of
Directors shall make, subject to confirmation by the Board of Directors, the
Incentive Award to the individual Executive Officer.

(h) If, however, the Executive Officer has entered into an employment agreement
with the Company, CEI or O&R providing for a different basis for the
determination of his or her Incentive Award under this Plan, the determination
of the amount of his or her Incentive Award will be governed by the terms and
conditions set forth in his or her employment agreement.

ARTICLE V. PAYMENT OF AWARDS

 

5.01 Time of Payment

An Incentive Award shall be paid between January 1 and March 15 of the year
following the year to which such Incentive Award relates. Participants may defer
up to two-thirds of their Incentive Award into the DIP upon the terms and
conditions as set forth in the DIP. Effective January 1, 2008, a Participant may
defer up to 100 percent of his or her Incentive Award into the DIP upon the
terms and conditions as set forth in the DIP, less any applicable withholding
taxes required to be withheld pursuant to Section 6.03.

 

5.02 Manner of Payment

Any portion of the Incentive Award that is not deferred under the terms of the
DIP shall be paid to the Participant in a single lump sum.

 

5.03 Posthumous Payments

If a Participant shall die before any payment to be made to the Participant
under this Plan has been made, the payment shall be made to the Participant’s
estate or personal representative in a single lump sum in accordance with
Section 5.01.

ARTICLE VI. MISCELLANEOUS

 

6.01 Amendment and Termination

The Company reserves the right, by action of the Board of Trustees, to terminate
the Plan entirely, or to temporarily or permanently discontinue the making of
awards under the Plan; and further reserves the right, by action of the Board of
Trustees or the Plan Administrator, to otherwise modify the Plan from time to
time; provided that no such modification, termination, or discontinuance shall
adversely affect the rights of Participants with respect to Incentive Awards
previously determined; and provided further, that no modification by action of
the Plan Administrator shall have a material effect on the benefits payable
under the Plan.

 

9



--------------------------------------------------------------------------------

6.02 Effect of Plan

The establishment and continuance of the Plan shall not constitute a contract of
employment between the Company and any employee. No person shall have any claim
to be granted an award under the Plan and there is no obligation for uniformity
of treatment of employees or Participants under the Plan. Neither the Plan nor
any action taken under the Plan shall be construed as giving to any employees
the right to be retained in the employ of the Company, nor any right to examine
the books of the Company, or to require an accounting.

 

6.03 Withholding

The Company shall deduct from any payment under the Plan any federal, state, or
local income or employment taxes that the Company, in its sole discretion,
determines is required by law or governmental rule or regulation to be withheld
with respect to such payment. Each Participant shall bear all expenses of, and
be solely responsible for all federal, state and local taxes due with respect to
any payment received under this Plan. All payments will be reported to the IRS.

 

6.04 Funding

All amounts payable in accordance with this Plan shall constitute a general
unsecured obligation of the Company. Such amounts, as well as any administrative
costs relating to the Plan, shall be paid out of the general assets of the
Company.

 

6.05 Facility of Payment

In the event that the Plan Administrator shall find that a Participant is unable
to care for such Participant’s affairs because of illness or accident, the Plan
Administrator may, unless claim shall have been made therefore by a duly
appointed legal representative, direct that any benefit payment due the
Participant, to the extent not payable from a grantor trust, be paid on the
Participant’s behalf to the Participant’s spouse, a child, a parent or other
blood relative, or to a person with whom the Participant resides or a legal
guardian, and any such payment so made shall be a complete discharge of the
liabilities of the Company and the Plan therefore. Such payment shall be made in
accordance with the terms and conditions set forth in Article V.

 

6.06 Nonalienation

Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to such benefits.

 

10